Reasons for Allowance
The closest prior art reference is U.S. Patent Application Publication No.  20200/219070 A1 to Rosenzweig (herein after “Rosenzweig publication") who discloses a generating a plurality of training vectors relating to different respective historical service requests generated by respective autonomous vehicles, each of the training vectors including respective features associated with the historical request to which the training vector relates. The method further includes, using the training vectors, training a model configured to generate a prediction relating to one or more future service requests, generating the prediction using the model, and outputting the generated prediction

The following is an examiner’s statement of reasons for allowance: The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a vehicle remote assistance system in which a remote operator performs remote assistance on traveling of an autonomous vehicle upon receipt of a remote assistance request from the autonomous vehicle, the vehicle remote assistance system comprising: a remote assistance example database in which a past assistance request situation and a remote assistance content are stored in association with each other, the past assistance request situation including vehicle positional information and external environment information at a time when the remote assistance request has been made previously, the remote assistance content being made by the remote operator in the past assistance request situation; and a server configured to, upon receipt of the remote assistance request from the autonomous vehicle, determine whether or not a remote assistance request situation of the autonomous vehicle is similar to the past assistance request situation stored in the remote assistance example database, based on a position of the autonomous vehicle transmitting the remote assistance request and an external environment around the autonomous vehicle, and when the server determines that the remote assistance request situation is similar to the past assistance request situation, transmit the remote assistance content corresponding to the past assistance request situation to the autonomous vehicle in substitution for the remote operator, as required by claim 1.
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a vehicle remote assistance server for a remote operator to perform remote assistance on traveling of an autonomous vehicle upon receipt of a remote assistance request from the autonomous vehicle, the vehicle remote assistance server comprising: a similarity determination portion configured to, upon receipt of the remote assistance request from the autonomous vehicle, determine whether or not a remote assistance request situation of the autonomous vehicle is similar to a past assistance request situation, based on a position of the autonomous vehicle transmitting the remote assistance request and an external environment around the autonomous vehicle, the past assistance request situation including vehicle positional information and external environment information at a time when the remote assistance request has been made previously; and a remote assistance content auto transmission portion configured to, when the similarity determination portion determines that the remote assistance request situation is similar to the past assistance request situation, transmit a remote assistance content corresponding to the past assistance request situation to the autonomous vehicle in substitution for the remote operator, by referring to a remote assistance example database in which the past assistance request situation and the remote assistance content are stored in association with each other, the remote assistance content being made by the remote operator in the past assistance request situation, as required by claim 4.
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a vehicle remote assistance method for a vehicle remote assistance system in which a remote operator performs remote assistance on traveling of an autonomous vehicle upon receipt of a remote assistance request from the autonomous vehicle, the vehicle remote assistance method comprising: upon receipt of the remote assistance request from the autonomous vehicle, determining whether or not a remote assistance request situation of the autonomous vehicle is similar to a past assistance request situation, based on a position of the autonomous vehicle transmitting the remote assistance request and an external environment around the autonomous vehicle, the past assistance request situation including vehicle positional information and external environment information at a time when the remote assistance request has been made previously; and when the remote assistance request situation is determined to be similar to the past assistance request situation, transmitting a remote assistance content corresponding to the past assistance request situation to the autonomous vehicle in substitution for the remote operator, by referring to a remote assistance example database in which the past assistance request situation and the remote assistance content are stored in association with each other, the remote assistance content being made by the remote operator in the past assistance request situation, as required by claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513. The examiner can normally be reached weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RODNEY A BUTLER/Primary Examiner, Art Unit 3666